Case 4:20-cv-01533 Document 1-2 Filed on 04/30/20 in TXSD Page 1 of 15




                  2020-19235 / Court: 270




                                                         k
                                                       er l
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un




                          EXHIBIT B
Case 4:20-cv-01533 Document 1-2 Filed on 04/30/20 in TXSD Page 2 of 15




                                                         k
                                                       er l
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un




                          EXHIBIT B
Case 4:20-cv-01533 Document 1-2 Filed on 04/30/20 in TXSD Page 3 of 15




                                                         k
                                                       er l
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un




                          EXHIBIT B
Case 4:20-cv-01533 Document 1-2 Filed on 04/30/20 in TXSD Page 4 of 15




                                                         k
                                                       er l
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un




                          EXHIBIT B
Case 4:20-cv-01533 Document 1-2 Filed on 04/30/20 in TXSD Page 5 of 15




                                                         k
                                                       er l
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un




                          EXHIBIT B
Case 4:20-cv-01533 Document 1-2 Filed on 04/30/20 in TXSD Page 6 of 15




                                                         k
                                                       er l
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un




                          EXHIBIT B
Case 4:20-cv-01533 Document 1-2 Filed on 04/30/20 in TXSD Page 7 of 15




                                                         k
                                                       er l
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un




                          EXHIBIT B
Case 4:20-cv-01533 Document 1-2 Filed on 04/30/20 in TXSD Page 8 of 15




                                                         k
                                                       er l
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                             M
                           of
                         e
                      ffic
                   yO
                op
              C
            ial
         fic
        of
     Un




                          EXHIBIT B
            Case 4:20-cv-01533 Document 1-2 Filed on 04/30/20 in TXSD Page 9 of 15
                                                                                                         4/27/2020 4:05 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 42581745
                                                                                                            By: Charlie Keys
                                                                                                  Filed: 4/27/2020 4:05 PM

                                      CAUSE NO. 2020-19235

TANYA PIERCE, INDIVIDUALLY AND                     §                   IN THE DISTRICT COURT
AS REPRESENTATIVE OF THE ESTATE                    §
OF JANE DOE,                                       §
     Plaintiff,                                    §
                                                   §
v.                                                 §               OF HARRIS COUNTY, TEXAS
                                                   §
WRRH INVESTMENTS, LP; RED ROOF                     §
INNS, INC.; RED ROOF FRANCHISING,                  §
LLC; WESTCHASE INTERESTS, LLC;                     §
AND TOREE JAMAL WHITE,                             §
       Defendants.                                 §        270TH JUDICIAL DISTRICT COURT

     DEFENDANT WESTCHASE INTERESTS, LLC’S ORIGINAL ANSWER AND
                    REQUEST FOR DISCLOSURE

       Defendant Westchase Interests, LLC, files this Original Answer to Plaintiff’s Petition,

and respectfully shows as follows:

                                      A.      GENERAL DENIAL

       1.        Defendant generally denies the allegations contained in Plaintiff’s petition, as

permitted by Rule 92 of the Texas Rules of Civil Procedure, and requires that Plaintiff prove

their causes of action by a preponderance of the credible evidence.

                                 B.        REQUEST FOR DISCLOSURE

       2.        Consistent with Texas Rule of Civil Procedure 194, Defendant requests that

Plaintiff disclose, within thirty (30) days of the service of this request, the information and

material described in Rule 194.2(a)-(l).

            C.      NOTICE OF INTENT TO USE DOCUMENTS PRODUCED IN DISCOVERY

       3.        Defendant hereby gives notice to all parties of the intent to utilize items produced

in discovery in any pretrial proceedings and in the trial of this matter. The authenticity of said

items is self-proven pursuant to Rule 193.7 of the Texas Rules of Civil Procedure.




                                                  1
                                               EXHIBIT B
    Case 4:20-cv-01533 Document 1-2 Filed on 04/30/20 in TXSD Page 10 of 15




                                D.     CONCLUSION & PRAYER

        Defendant Westchase Interests, LLC, respectfully requests that Plaintiff take nothing by

this suit against Defendant, that Defendant be awarded its taxable costs of Court and that the

Court grant such other and further relief, at law or in equity, to which Defendant is justly

entitled.

                                            Respectfully submitted,

                                            CHAMBERLAIN, HRDLICKA, WHITE,
                                            WILLIAMS & AUGHTRY, P.C.

                                            By:     /s/Christine Kirchner
                                                    Christine Kirchner
                                                    State Bar No. 00784403
                                                    c.kirchner@chamberlainlaw.com
                                                    Pierce T. Cox
                                                    State Bar No. 24082186
                                                    pierce.cox@chamberlainlaw.com
                                                    1200 Smith Street, Suite 1400
                                                    Houston, Texas 77002
                                                    phone: (713) 658-1818
                                                    fax: (713) 658-2553

                                                  ATTORNEYS FOR DEFENDANT
                                                  WESTCHASE INTERESTS, LLC




                                               2
                                      EXHIBIT B
    Case 4:20-cv-01533 Document 1-2 Filed on 04/30/20 in TXSD Page 11 of 15




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was served upon
all counsel of record in accordance with the Texas Rules of Civil Procedure 21 and 21(a) on this
27th day of April, 2020.

Jason Itkin                                              Josh K. Davis
jitkin@arnolditkin.com                                   Josh.Davis@lewisbrisbois.com
Noah Wexler                                              Matthew R. Begley
nwexler@arnolditkin.com                                  Matthew.Begley@lewisbrisbois.com
ARNOLD & ITKIN, LLP                                      Lewis Brisbois Bisgaard & Smith, LLP
6009 Memorial Drive                                      24 Greenway Plaza, Suite 1400
Houston, Texas 77007                                     Houston, Texas 77046
Counsel for Plaintiff                                    Counsel for Defendant Red Roof
                                                         Franchising, LLC


                                                    /s/ Pierce T. Cox
                                                    Pierce T. Cox



3695271.v1




                                               3
                                      EXHIBIT B
            Case 4:20-cv-01533 Document 1-2 Filed on 04/30/20 in TXSD Page 12 of 15
                                                                                                          4/27/2020 2:58 PM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 42577664
                                                                                                             By: Charlie Keys
                                                                                                   Filed: 4/27/2020 2:58 PM

                                CAUSE NO. 2020-19235
TANYA PIERCE, Individually and as the    §                           IN THE DISTRICT COURT
Personal Representative of the Estate of §
JANE DOE                                 §
                                         §
V.                                       §                           HARRIS COUNTY, TEXAS
                                         §
WRRH INVESTMENTS LP; RED ROOF §
INNS, INC.; RED ROOF FRANCHISING, §
LLC; WESTCHASE INTERESTS, LLC;           §
and TOREE JAMAL WHITE                    §                              270TH DISTRICT COURT



       DEFENDANT, RED ROOF FRANCHISING, LLC’S ORIGINAL ANSWER TO
        PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, RED ROOF FRANCHISING, LLC, Defendant, in the above-entitled and

numbered cause and files this its Original Answer to Plaintiff’s Original Petition and Request for

Disclosure and would respectfully show unto the Court the following:

                                                  I.

         Defendant asserts a general denial as is authorized by Rule 92 of the TEXAS RULES OF CIVIL

PROCEDURE, and Defendant requests that Plaintiff be required to prove her charges and allegations

against Defendant by a preponderance of the evidence as is required by the Constitution and law of

the State of Texas.

                                                 II.

           Defendant hereby designates any unknown persons as a responsible third party within the

meaning of TEXAS CIVIL PRACTICE & REMEDIES CODE § 33.004(j). Specifically and pursuant to

Plaintiff’s Original Petition, Defendant identifies the unknown persons Plaintiff alleges trafficked

Decedent “Jane Doe,” the “johns” or unknown persons who engaged in the alleged illegal sexual



4849-3837-0490.1

                                              EXHIBIT B
     Case 4:20-cv-01533 Document 1-2 Filed on 04/30/20 in TXSD Page 13 of 15



activities with Decedent, and the unknown person(s) who shot and killed Decedent are the

responsible third parties for the following reasons:

           a.      Unknown persons are alleged to have committed the acts that caused or contributed
                   to the loss or injury that is the subject of this lawsuit, according to Plaintiff’s
                   Original Petition;

           b.      The acts committed by all responsible third parties were criminal felony offenses;

           c.      At this time, Defendant is unaware of any identifying characteristics of the unknown
                   criminal third parties; and,

           d.      Unknown criminal third parties are responsible for the criminal acts because such
                   acts constituted solicitation, prostitution, battery and murder.

           Further, and by way of affirmative defense, Defendant asserts that the sole proximate cause,

or in the alternative, a proximate cause, of Plaintiff’s alleged injuries and damages were the result of

acts and/or omissions of other persons or parties over which Defendant has no control and is not

legally responsible, and such acts and omissions by these persons or parties were a superseding

cause of the incident and/or injury in question.

           Further, Defendant asserts its affirmative defenses under Chapters 32 and 33 of the TEXAS

CIVIL PRACTICE & REMEDIES CODE, seeking to have the jury apportion any potential responsibility

between those parties (i.e. between all Defendants, settling parties and responsible third-parties) who

may have caused or contributed to Plaintiff’s damages. See TEXAS CIVIL PRACTICE & REMEDIES

CODE §§ 32 and 33, et seq. Defendant is also entitled to all offsets. Defendant is also entitled to all

settlement credits for any amounts received by Plaintiff from any settlement. Finally, Defendant

asserts that Plaintiff is entitled to only one satisfaction for her damages.

           Further, Defendants invoke the defenses, limitations, and/or provisions of Section 18.091 of

the TEXAS CIVIL PRACTICE & REMEDIES CODE. Plaintiff’s claims for lost earnings and/or loss of

earning capacity are limited to those amounts that Plaintiff would have received and/or reasonably


4849-3837-0490.1                                                                                      Page 2
Defendant, Red Roof Franchising, LLC’s Original Answer to Plaintiff’s Original Petition and Request for
Disclosure

                                           EXHIBIT B
     Case 4:20-cv-01533 Document 1-2 Filed on 04/30/20 in TXSD Page 14 of 15



been expected to receive after reduction for income tax payments or unpaid tax liability pursuant to

any federal income tax law.

                                                     III.

         Defendant respectfully reserves the right to amend this Answer to Plaintiff’s allegations after

it has had an opportunity to more closely investigate the claims, as is its right and privilege under the

TEXAS RULES OF CIVIL PROCEDURE and the laws of the State of Texas.

                                                     IV.

         Pursuant to Rule 193.7 of the TEXAS RULES OF CIVIL PROCEDURE, Plaintiff and her counsel

are placed on notice that any and all documents produced by or on behalf of the Plaintiff may be

used at pretrial hearings and trial.

                                                     V.

                                       DISCOVERY CONTROL PLAN

         Discovery in this case should be conducted under Level 3, TEXAS RULES                     OF     CIVIL

PROCEDURE 190.4 et seq. and defense counsel hereby requests the deposition of Plaintiff at a

reasonable time following the exchange of preliminary written discovery, and the procurement by

Defendant of all pertinent medical records.

                                                     VI.

                                       REQUEST FOR DISCLOSURE

         Pursuant to Rule 194, Plaintiff is requested to disclose, within 30 days of service of this

request, the information or materials described in Rule 194.2(a)-(l).

         WHEREFORE, PREMISES CONSIDERED, Defendant, RED ROOF FRANCHISING,

LLC, prays that Plaintiff take nothing by reason of her suit and for costs and for such other and

further relief to which she may show herself justly entitled to receive.


4849-3837-0490.1                                                                                        Page 3
Defendant, Red Roof Franchising, LLC’s Original Answer to Plaintiff’s Original Petition and Request for
Disclosure

                                           EXHIBIT B
     Case 4:20-cv-01533 Document 1-2 Filed on 04/30/20 in TXSD Page 15 of 15



                                                  Respectfully submitted,

                                                  LEWIS BRISBOIS BISGAARD & SMITH, LLP

                                                  /s/ Josh K. Davis
                                                  JOSH K. DAVIS
                                                  Texas Bar No. 24031993
                                                  Josh.Davis@lewisbrisbois.com
                                                  MATTHEW R. BEGLEY
                                                  Texas Bar No. 24076265
                                                  Matthew.Begley@lewisbrisbois.com
                                                  24 Greenway Plaza, Suite 1400
                                                  Houston, Texas 77046
                                                  (713) 659-6767—Telephone
                                                  (713) 759-6830—Facsimile

                                                  ATTORNEYS FOR DEFENDANT,
                                                  RED ROOF FRANCHISING, LLC


                                    CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served on all
counsel of record pursuant to the TEXAS RULES OF CIVIL PROCEDURE via e-mail, facsimile
transmission, certified mail, regular mail, or hand delivery on this the 27TH day of April 2020:

         Jason A. Itkin                                                   Via E-Mail: jitkin@arnolditkin.com
         Noah M. Wexler                                                Via E-Mail: nwexler@arnolditkin.com
         Ben Bireley                                                   Via E-Mail: bbireley@arnolditkin.com
         ARNOLD & ITKIN, LLP                                           Via E-Mail: Jaiteam@arnolditkin.com
         6009 Memorial Drive                                           Via E-Mail: e-service@arnolditkin.com
         Houston, TX 77007


                                                  /s/ Josh K. Davis
                                                  JOSH K. DAVIS




4849-3837-0490.1                                                                                      Page 4
Defendant, Red Roof Franchising, LLC’s Original Answer to Plaintiff’s Original Petition and Request for
Disclosure

                                           EXHIBIT B
